THE COURT.
[1] The appellant's petition for a hearing in this court after decision by the district court of appeal for the first appellate district, division one, was granted chiefly for the reason that one of the main questions presented upon this appeal was under submission before this court in the case of People v.Scofield, 203 Cal. 703 [265 P. 914]. The judgment and order in that case were reversed for the reason, among others, that prejudicial error was committed by the trial court in the giving of substantially the same instruction to the jury which is the subject of appellant's criticism in the instant case. This being so, it follows that the judgment and order herein must be reversed upon the authority of People v. Scofield, supra, and for the reasons set forth therein. It is so ordered. *Page 702